Citation Nr: 0524311	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  04-19 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for right knee 
disability.

3.  Entitlement to a higher initial rating for low back 
strain, evaluated as 20 percent disabling from August 15, 
2003.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1956 to May 
1960. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of December 2003 and April 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  In cases such as this one, 
where the original low back disability rating assigned has 
been appealed, consideration must be given as to whether the 
veteran deserves a higher or lower rating (so-called "staged 
ratings") at any point during the pendency of the claim.  
Id.  This issue has been characterized accordingly.

The Board notes that, by a December 1986 rating decision, 
service connection was denied for scoliosis with right leg 
shortening and thoracic spondylosis.  The veteran's 
representative submitted what he characterized as a notice of 
disagreement (NOD) in April 2004 wherein he indicated that 
the veteran disagreed with the denial of service connection 
for this disability.  The RO did not accept this letter as a 
NOD, presumably because it was not filed within a year of the 
1986 decision.  See 38 C.F.R. § 20.302 (2004).  Nevertheless, 
it now appears that the veteran desires to pursue this issue 
again.  It is referred to the RO for action as deemed 
appropriate.  

The veteran has also submitted documents, including a July 
2003 statement by a doctor, in which a suggestion has been 
made that a claim of service connection for degenerative disc 
disease of the spine should be considered.  This issue is 
also referred to the RO for action.

(Consideration of the veteran's claim for service connection 
for a right knee disability is deferred pending completion of 
the development sought in the remand that follows the 
decision below.)


FINDINGS OF FACT

1.  The veteran's low back strain is manifested by no worse 
than moderate limitation of motion.

2.  He does not experience listing of the spine, positive 
Goldthwaite's sign, marked limitation of forward bending, 
loss of lateral motion, and narrowing or irregularity of 
joint spaces, or some of these problems with abnormal 
mobility on forced motion.

3.  The veteran had pes planus before active military 
service; it did not worsen during service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent from 
August 15, 2003, for low back strain have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2004).

2.  The veteran does not have pes planus that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment physical examination showed that the 
veteran had asymptomatic pes planus.  This was specifically 
noted by the examiner.

The veteran's service medical records (SMRs) show that the 
veteran had an acute lumbosacral strain while in service in 
July 1957.  He was subsequently admitted to a military 
hospital for five days in October 1957 for treatment of what 
was described as acute lumbosacral strain.  The veteran was 
treated several additional times in service for recurrent 
back pain.  The SMRs contain no record of complaints of, or 
treatment for, pes planus.

The veteran's release from active duty examination revealed 
nothing related to the veteran's pes planus.  It was noted 
that, when doing heavy work, the veteran wore a wide leather 
belt to keep from having backaches.

The veteran was afforded a VA spine examination in October 
2003.  The examiner noted that he had reviewed the veteran's 
record, and recounted the veteran's medical history as it 
relates to the spine.  On examination, forward flexion was 
found to be from zero to 90 degrees; extension was from zero 
to 15 degrees with difficulty; lateral flexion was from zero 
to 20 degrees in both directions with difficulty; and lateral 
rotation was from zero to 25 degrees to the left, and zero to 
20 degrees to the right, with mild difficulty.  The veteran 
denied numbness or tingling, as well as shooting pains in the 
lower extremities.  In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examiner had the veteran do two 
additional forward flexion exercises.  Pain began at 55 
degrees, worsened at 70 degrees, and caused the veteran to 
stop at 85 degrees.  The veteran exhibited mild pain, mild 
weakness, and mild fatigability, but no incoordination while 
doing the additional exercises.  

The first private treatment records regarding the veteran's 
feet are from 1990 and 1993; they indicate only treatment for 
warts.  In the next foot-related progress note, dated in 
March 2004, Dr. W.S. stated that the veteran complained that 
his feet had bothered him since he was fit with boots that 
were too tight while in service.  Dr. W.S. also noted that 
the veteran told him that he had tried non-prescription 
orthotics that did not help, that his feet never swell, that 
there has been no other trauma to the feet, and that he did 
not take any medication for this.  On examination, the doctor 
found that the veteran had pes planus bilaterally with marked 
pronation medially, and with no abnormal callus or other bony 
deformity.  X-rays were unremarkable bilaterally.  

Dr. W.S. noted that it was impossible to be sure, but that it 
was at least as likely as not that the veteran's bilateral 
foot problem may have resulted from problems that developed 
while in service, mostly related to his shoes.  The doctor 
concluded that this is unlikely to cause any long term 
problems.

II.  Analysis

A.  Low back strain

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  As noted above, 
the Court has indicated that a distinction must be made 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
Fenderson, supra.  Further, in cases such as this one, where 
the original rating assigned has been appealed, consideration 
must be given as to whether the veteran deserves a higher or 
lower rating (so-called "staged ratings") at any point 
during the pendency of the claim.  Id.

The regulations pertaining to evaluation of disabilities of 
the spine were amended during the pendency of the veteran's 
claim, effective September 26, 2003.  See 68 Fed. Reg. 51454-
51456 (Aug. 27, 2003).

The veteran's low back strain was rated as 20 percent 
disabling utilizing Diagnostic Code 5292, limitation of 
motion of the lumbar spine, under the rating criteria in 
effect at the time his claim was received in August 2002, 
prior to the September 2003 changes taking effect.  However, 
because the changes became effective during the pendency of 
the claim, the Board will evaluate this disability under both 
the old and new criteria, and assign the highest rating 
available under either the old or new criteria.

The veteran's limitation of motion of his lumbar spine was 
determined to be moderate, which warranted a 20 percent 
rating under the old criteria.  38 C.F.R. § 4.71a, Diagnostic 
Code 4292 (2003).  A higher, 40 percent, evaluation under 
Diagnostic Code 4292 requires a finding of severe limitation 
of motion of the lumbar spine.  However, given the findings 
of the October 2003 VA examiner that the veteran had nearly 
full range of motion of the spine, it cannot be said that 
there was severe limitation of motion.  A 40 percent rating 
under the old criteria's Diagnostic Code 5292 is thus not 
warranted.  

The Board has looked at other diagnostic codes to determine 
if a higher rating is available under the old criteria, but 
finds none.  A higher rating would be assignable under the 
old criteria if the veteran had ankylosis of the spine, but 
the evidence of record does not show ankylosis.  A higher 
rating of 40 percent under Diagnostic Code 5295, lumbosacral 
strain, requires a showing of severe strain, with listing of 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending motion with 
osteoarthritic changes, and narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Given the findings of the December 2003 
examination, a higher, 40 percent, evaluation under the old 
criteria's Diagnostic Code 5295 is not warranted.  In short, 
the veteran does not experience these problems.  There are no 
other diagnostic codes available for evaluation of the 
veteran's spine under the old criteria.

The September 26, 2003 change to the schedule for rating 
spine disabilities renumbered all of the diagnostic codes 
pertaining to ratings of the spine, and provides for the 
evaluation of all spine disabilities under a single General 
Rating Formula for Diseases and Injuries of the Spine, unless 
the disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243).  (The veteran is not 
service connected for intervertebral disc syndrome.)

Under the new General Rating Formula, a 10 percent evaluation 
is for application with forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.

A 20 percent evaluation is for application with forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less or when there is 
favorable ankylosis of the entire thoracolumbar spine.  

The October 2003 examination showed forward flexion to 90 
degrees.  During the additional forward flexion exercises 
done in accordance with DeLuca, onset of pain occurred at 55 
degrees, and actual limitation of motion due to pain came at 
85 degrees which, again, is nearly full range of motion.  
Thus, the evidence shows that the veteran's forward flexion 
of the thoracolumbar spine, as limited by pain, is 85 
degrees, and no worse than 55 degrees, which warrants no 
greater than a 20 percent rating under the new criteria. 

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca, supra.  The evaluation of the 
same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2004).  Here, as noted, the effects of pain 
on use and functional loss were taken into account in 
assessing the range of motion of the veteran's lumbar spine.  
Whether considered under the old or new criteria, the 
functional losses experienced by the veteran amount to no 
greater disability than already contemplated by the 20 
percent rating.

In sum, an evaluation higher than the currently assigned 20 
percent from August 15, 2003, the effective date of the 
award, is not warranted under either the old or the new 
rating criteria. 

B.  Pes planus

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

As noted, the veteran's enlistment examination showed the 
presence of asymptomatic pes planus.  The issue thus becomes 
whether the veteran's preexisting pes planus was aggravated 
by service.  

Here, the veteran's SMRs show no complaints of or treatment 
for anything related to the veteran's feet.  In fact, the 
veteran's separation examination did not even note the 
presence of pes planus or any other foot-related abnormality 
or defect.  The first post-service evidence of treatment for 
anything related to the veteran's feet was the progress note 
dated in December 1990 which indicated treatment for a wart.  
The first mention of pes planus since the entry in the 
veteran's enlistment examination in 1956 is the March 2004 
progress note from Dr. W.S.  On examination, the doctor found 
that the veteran had pes planus bilaterally.  X-rays were 
unremarkable bilaterally.  Dr. W.S. noted that it was 
impossible for him to be sure, but he opined that it was at 
least as likely as not that the veteran's bilateral foot 
problem may have resulted from problems that developed while 
in the service, mostly related to his shoes.  The doctor 
concluded that this was unlikely to cause any long term 
problems.

The Board finds this opinion by Dr. W.S. to be of no 
evidentiary value.  There is no indication that Dr. W.S. had 
access to or relied on any of the veteran's service medical 
records.  Dr. W.S.'s treatment note of March 2004 made clear 
that he relied on a history provided solely by the veteran 
himself.  Thus, Dr. W.S.'s opinion, based on a history 
provided by the veteran, and not on any historical medical 
evidence, is not probative as to the question of whether or 
not the veteran's pes planus worsened during military 
service.  See Black v. Brown, 5 Vet. App. 177, 180 (1993) 
(doctor's opinions based on history furnished by appellant 
and unsupported by clinical evidence were merely conclusions 
unsupported by any objective medical evidence).  The Board's 
conclusion regarding the evidentiary value of Dr. W.S.'s 
opinion is buttressed by his very equivocal opinion that it 
was at least as likely as not that the veteran's bilateral 
foot problem may have resulted from problems that developed 
while in the service.

As indicated in the foregoing discussion, there is 
information of record supportive of the veteran's claim that 
his pes planus is related to his military service, but this 
consists of the lay statements of the veteran himself.  
Competent lay evidence is evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1) (2004).  Medical opinion, by its very 
nature, requires specialized education, training, and 
experience.  Thus, while the veteran is competent as a 
layperson to describe symptoms he experiences, he is not 
competent to provide medical opinion as to their cause.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  In short, the absence of any problem during service 
or for many years thereafter outweighs any suggestion by the 
veteran or his doctor that problems with foot wear during 
service either caused or made worse the pes planus.  The 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

III.  Veterans Claims Assistance Act of 2000

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2003 and January 2004.  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, including the 
requirement for new and material evidence to reopen his back 
claim; what evidence and/or information was already in the 
RO's possession; what additional evidence and/or information 
was needed from the veteran; what information VA would assist 
in obtaining on the veteran's behalf; and where the veteran 
was to send the information sought.  The RO specifically 
requested that the veteran identify any evidence or 
information pertaining to his claim which the RO could obtain 
on his behalf.  The RO notified the veteran in writing of the 
changes in the spine rating criteria discussed above.  
Additionally, the RO informed the veteran of the results of 
its rating decisions, and the procedural steps necessary to 
appeal.  The RO also provided two Statements of the Case 
(SOCs) reporting the results of the RO's reviews, and the 
text of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained and incorporated into the record the veteran's VA 
and private treatment records.  Also as noted above, the 
veteran was afforded a VA medical examination to advance his 
claim for a higher rating.  Given the standard of the 
regulation, the Board finds that VA has no duty to inform or 
assist that was unmet.


ORDER

Entitlement to a rating in excess of 20 percent from August 
15, 2003, for low back strain, is denied.

Entitlement to service connection for pes planus is denied.


REMAND

The veteran contends that his current right knee disability 
is connected to injuries received in service.  The October 
2003 VA examiner noted that, because there were no entries at 
all in the veteran's SMR concerning a right knee problem, he 
would have to rely on the veteran's own comments and 
recollections.  The veteran told the examiner that he bumped 
his knee a couple of times on ladders while on active duty.  
Based on this and the medical finding that the veteran has a 
current right knee disability, the examiner opined that it is 
at least as likely as not that the veteran's right knee 
problems began while on active duty.  In its December 1993 
rating decision, the RO denied service connection because the 
veteran's SMRs were "completely negative for any right knee 
injury or condition while on active duty."

The Board notes that an October 1958 treatment note in the 
veteran's SMR indicates that the veteran was seen by a 
military medical facility for treatment of a twisted right 
knee.  Since this record of treatment was not found or 
discussed by either the October VA examiner or the RO, and 
because this documented treatment of the right knee involves 
a complaint of a twisted knee, the Board will remand for a 
medical opinion based on this evidence.  

On remand, in forming an opinion regarding the etiology of 
the veteran's right knee disability, the VA examiner should 
take into account all the medical evidence of record.  In 
addition to the evidence of treatment found in the veteran's 
SMR, the examiner should take into account the veteran's 
post-service medical history, including the reports of 
injuries to the right knee noted in March 1994 and March 2001 
private medical record progress notes.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for the 
veteran to undergo a VA joints 
examination by a physician with 
appropriate expertise to determine 
the current diagnosis and etiology 
of any right knee disorder.  As 
discussed above, the examiner should 
take into account all of the medical 
evidence of record, including the 
October 1958 entry.  For each 
diagnosis, a medical opinion should 
be provided as to whether it is as 
likely as not that any identified 
disability is related to the 
veteran's period of military 
service.  

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for review 
in connection with the examination.

The RO should ensure that the 
examination report complies with 
this remand and the questions 
presented in the RO's examination 
request, especially with respect to 
the instructions to provide medical 
opinions.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2004).  

2.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue 
remaining on appeal in light of all 
information or evidence received.  
If the benefit sought is not 
granted, the veteran and his 
attorney should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


